Order entered September 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00083-CR

                            CHAD ELDON HUDSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F14-51555-I

                                           ORDER
        The Court REINSTATES the appeal.

        On September 2, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We ADOPT the findings that appellant desires to pursue the

appeal and appellant has tendered his brief. We received appellant’s brief on September 24,

2015, together with an extension motion.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE